Citation Nr: 0316088	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  98-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability incurred in Department of 
Veterans Affairs (VA) medical facilities.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at VA medical 
facilities.

4.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 based on hypothetical entitlement to a total 
disability rating for a continuous period of at least 10 
years prior to death.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  He died in January 1998.  The appellant is his 
surviving spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Baltimore, Maryland, Regional 
Office (RO).  In February 1996, the RO denied the veteran's 
claim for compensation pursuant to 38 U.S.C.A. § 1151.  The 
veteran appealed that determination; however, he died prior 
to a decision by the Board.  The appellant expressed her 
desire to continue the veteran's claim, and subsequently 
perfected an appeal of a June 1998 decision by the RO denying 
entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 1151.  

A hearing was held on February 9, 1999, in Washington, DC, 
before the undersigned Member of the Board.  In May 1999, the 
Board remanded the case for additional development, to 
include consideration of a claim for DIC under the provisions 
of 38 U.S.C.A. § 1151.  In May 2000, the RO denied that 
claim.  In April 2001, the Board noted that the appellant had 
submitted a notice of disagreement with that decision and 
remanded the case for further development.  The requested 
development was completed to the extent possible.  In June 
2001, the RO issued a decision confirming the previous denial 
of accrued and DIC benefits under 38 U.S.C.A. § 1151, denying 
service connection for the cause of death, and denying DIC 
under 38 U.S.C.A. § 1318.  The latter two issues were added 
to the appeal.  

The Board issued a decision in October 2001 which denied the 
issues on appeal except the issue pertaining to compensation 
under 38 U.S.C.A. § 1318 which could not be resolved at that 
time due to a temporary stay on processing appeals relating 
to such claims where the decision would require a 
hypothetical determination of eligibility.  

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2002, the Secretary of Veterans Affairs filed a motion to 
remand the case to the Board.  The Court granted that motion 
in an order issued in February 2003.  


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the veteran's claims.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the order issued by the Court in February 2003, the Court 
held that because of the change in the law brought about by 
the VCAA and the Quartuccio decision interpreting that law, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  Specifically, the Court held 
that the VA failed to meet the requirement to provide notice 
to the appellant of the information and evidence necessary to 
substantiate the claims, including an explanation of which 
portion of any such information or evidence is to be provided 
by which party.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate the claims and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if any, 
the VA will attempt to obtain on behalf of 
the claimant.

2.   The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.   

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




